DETAILED ACTION

Status of Claims

Claims 1, 3-4, 6-11, 13-14 & 16-20 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
 
Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1:

Applicant:  “As explained above, Applicant's amended claims now include additional limitations with respect to the first and second lender computer clients (parsing comprises determining a file format of the electronic claim data file from among multiple file formats and parsing the electronic claim data file in accordance with the determined file format), and the claim validation server (the first and second lender computer clients are configured to receive and evaluate the claim transaction including determining a discounted value based on the claim transaction). The advantages over the prior art have been described above, and generally relate to allowing for a marketplace or ecosystem of entities that all share a distributed ledger system to make meaningful decisions about loan transactions through the shared system, instead of using multiple, disjoined and isolated systems. Specifically, lenders can participate in the marketplace and can evaluate claim transactions and offer discounted values based on the server's score and their own evaluation. Applicant respectfully submits that, even if the other limitations in the independent claims recite a judicial exception (abstract idea), these additional limitations and requirements integrates that abstract idea into a practical application of the abstract idea since it is applied "in a manner that imposes a meaningful limitation on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the judicial exception." January 2019 Revised 101 Guidelines (1/2019 SME Guidelines) at 53-54. As explained in the 1/2019 SME Guidelines, a judicial exception is integrated into a practice application when "an additional element applies or uses the judicial exception is some meaningful way beyond generally linking the use of the judicial exception to for the first time, allowing multiple different lender clients to access the scoring data, offer proposed smart contracts based on the scores, and then have a binding contract created and enforced through a validation server that is a shared resource among the parties. This inventive solution provides a specific solution that "advantageously allow[s] for participation in a payment market by third-party lenders" including "multiple healthcare providers, payers (e.g., insurance companies) and lenders (e.g., financial institutions)" so that they "may participate in an ecosystem using the technological features set forth herein." Paragraph [012]. "Advantageously, this approach to the management of medical claims alleviates the challenges associated with an oftentimes unpredictable service-to-payment cycle for healthcare service providers, aligns working capital to the provision of services, and removes the burden of uncertainty with respect to the payment of medical claims." Paragraph [0026]. In reviewing the Office's Examples provided since it articulated this Step 2A Second Prong test, several of the Examples analyzing this new second prong demonstrate that Applicant's amended claims are patent eligible. See, e.g., Example 37 (eligible claim 1 recites "automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use [of each icon]" recites a "specific manner of automatically displaying icons to the user which provides a specific improvement over prior systems"); Example 40 (claim 1 is eligible even though "each of the collecting steps may be viewed as pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data" that "provides a specific improvement over prior 

Examiner:  The applicant is claiming that the parsing and receipt/evaluation of a claim by a lender contribute to the technical solution related to paragraph 0026 “this approach to the management of medical claims alleviates the challenges associated with an oftentimes unpredictable service-to-payment cycle for healthcare service providers, aligns working capital to the provision of services, and removes the burden of uncertainty with respect to the payment of medical claims”, however the Examiner respectfully disagrees that the combination of elements are yet ‘meaningful’ in integrating into a practical application.  The Examiner suggests adding/narrowing language in or prior to the “receiving a selection step” to ensure that the selection is automated (i.e. ‘machine-automated algorithm’ in [0013]) and determined based on the most financially “advantageous” contract ([0027, 0033]).   This 

Issue #2:

Applicant: While not necessary to conduct the analysis under Step 2B of the Alice/Mayo Test, the amended claims are also eligible since they provide an inventive concept by adding a specific limitation that is not "well-understood, routine, or conventional activity in the field, which is indicative that an inventive concept may be present."  As noted above, Johnson suggests that conventional systems did not allow lenders to participate in fully automated lending transactions such as that described here. By contrasts, the claimed invention includes parsing steps for multiple file formats used by lenders as well as distributed ledger for automated involvement of the lenders. Applicant also incorporates by reference the prior arguments regarding Vieira in the previous Response. Accordingly, under the tests in Step 2A Second Prong and Step B of the Alice/Mayo test, each of the amended claims recited and are directed to eligible subject matter under 35 U.S.C. § 101. 

Examiner:  Per the 101 rejection below, the claims do not recite significantly more.  It’s not clear how the solution overcomes the “generally linking” standard.  With respect to applicant’s claim suggesting that the ordered combination of the additional limitations is unconventional, the ordered combination is being considered by the Examiner in at least Step 2A prong 2 and .  





Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 

Issue #1
Applicant: “One specific example set forth in the specification with respect to FIG. 1A illustrates the failure of the cited references to disclose that the first and second lender computer clients are configured to receive and evaluate the claim transaction including determining a discounted value based on the claim transaction. In the example of FIG. 1A, an automated claim validation system includes a claim validation server, a provider computer client, a first lender computer client and a second lender computer client. As explained in the specification a distributed ledger provides access to the various clients: "different computer clients 101, 103, 116, 122 may access a distributed ledger that is managed, for example, by the claim validation server 105." Paragraph [0016]. The claimed system "advantageously allow[s] for participation in a payment market by third-party lenders. By way of overview, multiple healthcare providers, payers (e.g., insurance companies) and lenders (e.g., financial institutions) may participate in an a score of 50% probability of being paid may lead to a lender offering a contract to immediately pay the provider $500, in return for ownership of the first $500+interest received from a payer for that claim transaction. In addition, a second contract data file from a second lender computer client may offer $510 for the same claim transaction, in return for a payment of principal and interest. In such a case, the provider computer client can be used to sign one of these two contracts, depending on which is more advantageous to the provider at the given moment. Paragraph [0033]. One problem solved by this system relates to delays in receiving payment for a medical procedure based on the probability it will be paid: "Advantageously, this approach to the management of medical claims alleviates the challenges associated with an oftentimes unpredictable service-to-payment cycle for healthcare service providers, aligns working capital to the provision of services, and removes the burden of uncertainty with respect to the payment of medical claims." Paragraph [0026].  Consistent with this example, the amended independent claims require that the system send the claim transaction to the first and second lender computer clients, such that the first and second lender computer clients are configured Johnson specifically states that the claim transaction is not sent to the first and second lender computer clients, and instead the system makes the determination for the lenders. Johnson contrasts its system with systems that send the claim transaction to the lenders: "[u]nlike prior art systems, where the applicants' data are loaded into a local system and transmitted to several external loan providers (e.g., banks) for further processing and subsequent transmission of terms back to the local system, the estimate analyzer 120 is operable to accept the patient's data one time and return multiple loan options from multiple lenders without transmitting multiple requests for potential loan terms to multiple loan providers each time a patient is eligible for a loan. Instead, the rules that the decision analyzer 168 uses are based on an internal risk assessment of the patient." Johnson at [0030]. Johnson also explains that its system allows for automation by excluding external lenders from being involved in the claim transaction. Johnson at [0005]. Thus, Johnson teaches away from sending the transactions to the lenders for automatic processing, and instead teaches that the determination is based solely on the systems own evaluation. Johnson, which does not use a distributed ledger that is accessible by multiple parties with smart contracts, tried to solve a related automation problem in a completely different way, by simply excluding the lender from the process for each transaction.  By contrast, the present disclosure has solved the deficiencies of the prior art and allowed for the lenders to participate in an automated transaction. Thus, the previously presented claims are 

Examiner:  The limitation “send the claim transaction to the first and second lender computer clients, wherein the first and second lender computer clients are configured to receive and evaluate the claim transaction including determining a discounted value based on the claim transaction” is taught by Johnson in at least [0024, 0030-0031, 0034, 0037 & 0091].  For example in [0030], Johnson indicates that prior art systems would send applicant (or claims) data to several lenders for further processing (or evaluation).   Johnson’s disclosure also indicates the consideration of discounts based on the claim transaction [0091].  Johnson [0005] also indicates that “in some aspects, rather than transmitting sensitive data to multiple lenders to seek loan information, an integrated system manages the presentation of loan data…and only the lender associated with a chosen offer is communicated with”.  In other words, the Johnson disclosure pertains to multiple aspects which in combination reads on the limitation.  In response to applicant's argument that “Johnson…tried to solve a related automation problem in a completely different way, by simply excluding the lender from the process for each transaction”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-11, 13-14 & 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 11.  Claim 1 recites the limitations of: 


a claim validation server, the claim validation server comprising a processor and being configured to manage the distributed ledger; a provider computer client with access to the distributed ledger via the claim validation server, the provider computer client being configured to send an electronic claim data file to the claim validation server; a first lender computer client with access to the distributed ledger, the first lender computer client being configured to receive a claim transaction associated with the electronic claim data file from claim validation server, the claim transaction comprising a score determined by the claim validation server, evaluate the claim transaction to determine qualification for a first loan transaction, and send a first smart contract data file comprising the first loan transaction to the claim validation server; a second lender computer client with access to the distributed ledger, the second lender computer client being configured to 220382981.2USSN 15/906,651receive the claim transaction associated with the electronic claim data file from the claim validation server, evaluate the claim transaction to determine qualification for a second loan transaction, and send a second smart contract data file comprising the second loan transaction to the claim validation server; and wherein the claim validation server is configured to: receive the electronic claim data file from the provider computer client; write the electronic claim data file to the distributed ledger; parse the electronic claim data file to determine the claim transaction, wherein the parsing comprises determining a file format of the electronic claim data file from among multiple file formats and parsing the electronic claim data file in accordance with the determined file format; score the claim transaction to determine the score, the score being based on a probability that the claim transaction will be approved; write, to the distributed ledger, the claim transaction including the score; send the claim transaction to the first and second lender computer clients, wherein the first and second lender computer clients are configured to receive and evaluate the claim transaction including determining a discounted computer client, the first smart contract data file comprising a first smart contract associating the claim transaction with the first loan transaction; write the first smart contract to the distributed ledger; receive a second smart contract data file from the second lender computer client, the second smart contract data file comprising a second smart contract associating the claim transaction with the second loan transaction:  3write the second smart contract to the distributed ledger; receive a selection of the first smart contract or the second smart contract from the provider computer client; and execute the selected one of the first or the second smart contract associating the claim transaction and a corresponding one of the first loan transaction or the second loan transaction.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of scoring of claims to mitigate transaction risk.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea (similar to Claim 11). (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The claim validation server, computer clients, processor and distributed ledger in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (Claims 3 & 13– secure file transport protocol server – is just a generic computer component or tool that is used to further implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6, 8, 10-11, 13, 16, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra (US 20100145734) in view of Vieira (US 20180047111), and further in view of Johnson (US 20170235901),, and further in view of Davis (US 20140181130).

Claim 1. 

Becerra teaches the following limitations: 

the provider computer client being configured to send an electronic claim data file to the claim validation server;

(Becerra – [0011] the healthcare provider's office electronically create and submit a medical insurance claim to a central processing system. [0043] The automated claim processing system 10 of the present invention is shown in FIG. 1. [0043] The automated claim processing system 10 of the present invention is shown in FIG. 1. A customer communication center 12 is operated by an insurance company or financial institution 14 for purposes of interacting with a claimant beneficiary 16 with respect to a claim Regardless of who initiates the claim, the claim processing system 10 operates in the same manner. [0044] Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises a general programmable computer 22 having a central processing unit ("CPU") 24. [0053] Next, the automated claim processing system 10 creates during the "set up phase" 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This record will be evaluated by the system during the subsequent "risk assessment phase" 80 and "automated loss verification phase" 90 to automatically adjudicate the claim)


receive a claim transaction associated with the electronic claim data file from claim validation server, the claim transaction comprising a score determined by the claim validation server, 

(Becerra - [0053] Next, the automated claim processing system 10 creates during the "set up phase" 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This  [0073] The claim processing system 10 shown in FIG. 4 includes a risk assessment process module 82 for conducting risk assessment phase 80 of the underlying process. Associated with risk assessment process module 82 is a model 84 for predicting the relative risk of the beneficial coverage claim being fraudulent or misstated. A set of business rules 84 stored within the system database is used by the system 10 to activate the risk assessment process module utilizing model 82. Also associated with risk assessment process 82 is a risk score table 86 that assigns a numerical risk assessment score to the beneficial coverage contract claim in response to the risk prediction output of model 82. [0074] In the risk assessment phase 80, the information entered during the origination, entitlement, and set-up phases are combined together with other information such as account balance, customer credit score, age, etc. to assess the relative risk of the claim being fraudulent, and assign a risk score. The risk assessment phase 80 of the claim processing system 10 utilizes a tool based upon advanced predictive modeling techniques for enabling the insurance company to assess the relative risk associated with a claim. [0079] lenders can determine the extent to which a validation step should be applied to a particular claim)


evaluate the claim transaction to determine qualification for a first loan transaction, and 


(Becerra – [0021] Once the required proof necessary for addressing the relative risk of the claim being fraudulent or invalid is achieved, the claim is approved, [0074] In the risk assessment phase 80, the information entered during the origination, entitlement, and set-up phases are combined together with other information such as account balance, customer credit score, age, etc. to assess the relative risk of the claim being fraudulent, and assign a risk score. The risk assessment phase 80 of the claim processing system 10 utilizes a tool based upon advanced predictive modeling techniques for enabling the insurance company to assess the relative risk associated with a claim. [0079] claimants can be ranked by risk profile from highest to lowest. These claimants can then be grouped by risk category. Using those categories, insurers and lenders can determine the extent to which a validation step should be applied to a particular claim as part of the adjudication process…the insurance company may decide to approve the lower risk claim early in the process with validation techniques providing a lower level of confidence. Additionally, the insurance company may chose to approve the higher risk claim only after receiving more information for loss validation, which provides a higher level of confidence. [0080] The RAT 36 will preferably include a look-up table that can be utilized by the computer 22 underlying the system 10…Such look-up table might adopt the form of Table 2 in which the relative risk level for a claim is translated into an approximate level of confidence (i.e., proof) that is required by the 

Examiner Note:  While the Examiner interpreted the limitation as applying to a condition where the transaction qualifies, it may also be determined that the transaction does not qualify.  


20382981.2USSN 15/906,651receive the claim transaction associated with the electronic claim data file from the claim validation server, 

(Becerra - [0049] The automated claim processing system 10 of the present invention is shown in greater detail in FIGS. 3-4. In the "origination phase" 50, the claimant 16 can file a new claim, [0053] Next, the automated claim processing system 10 creates during the "set up phase" 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This record will be evaluated by the system during the subsequent "risk assessment phase" 80 and "automated loss verification phase" 90 to automatically adjudicate the claim. [0073] The claim processing system 10 shown in FIG. 4 includes a risk assessment process module 82 for conducting risk assessment phase 80 of the underlying process. Associated with risk assessment process module 82 is a model 84 for predicting the relative risk of the beneficial coverage claim being fraudulent or misstated. A set of The risk assessment phase 80 of the claim processing system 10 utilizes a tool based upon advanced predictive modeling techniques for enabling the insurance company to assess the relative risk associated with a claim. [0079] lenders can determine the extent to which a validation step should be applied to a particular claim)


evaluate the claim transaction to determine qualification for a second loan transaction, and 

(Becerra – [0021] Once the required proof necessary for addressing the relative risk of the claim being fraudulent or invalid is achieved, the claim is approved, [0074] In the risk assessment phase 80, the information entered during the origination, entitlement, and set-up phases are combined together with other information such as account balance, customer credit score, age, etc. to assess the relative risk of the claim being fraudulent, and assign a risk score. The risk assessment phase 80 of the claim processing system 10 utilizes a tool based upon advanced predictive modeling techniques for enabling the insurance company to assess the relative risk associated with a claim. [0079] claimants can be ranked by risk profile from highest to lowest. These claimants can then be grouped by risk category. Using those categories, insurers and lenders can determine the extent to which a validation step should be applied to a particular claim as part of the adjudication process…the insurance company may decide to approve the lower risk claim early in the process with validation techniques providing a lower level of confidence. Additionally, the insurance company may chose to approve the higher risk claim only after receiving more information for loss validation, which provides a higher level of confidence. [0080] The RAT 36 will preferably include a look-up table that can be utilized by the computer 22 underlying the system 10…Such look-up table might adopt the form of Table 2 in which the relative risk level for a claim is translated into an approximate level of confidence (i.e., proof) that is required by the insurance company or financial institution to approve the claim, given the level of risk associated with that claim.)

Examiner Note:  While the Examiner interpreted the limitation as applying to a condition where the transaction qualifies, it may also be determined that the transaction does not qualify.  



wherein the claim validation server is configured to: receive the electronic claim data file from the provider computer client; 


(Becerra – [0011] the healthcare provider's office electronically create and submit a medical insurance claim to a central processing system. [0043] The automated claim processing system 10 of the present invention is shown in FIG. 1. A customer communication center 12 is operated by an insurance company or financial institution 14 for purposes of interacting with a claimant beneficiary 16 with respect to a claim submitted by the claimant under an insurance policy. The customer communication center 12 has an interface 18 for interacting with the claimant 16, which may comprise a claims representative available by telephone, fax, or mail. Alternatively, such interface 18 may enable the beneficiary to originate or follow up on a claim through self service via an Internet website or an IVR response system. Regardless of who initiates the claim, the claim processing system 10 operates in the same manner.  [0044] Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises a general programmable computer 22 having a central processing unit ("CPU") 24; [0053] Next, the automated claim processing system 10 creates during the "set up phase" 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This 


Examiner Note: The label applied to the file, whether electronic claim or insurance, is considered nonfunctional descriptive information. Replacing the claimed label with a label not claimed, such as a healthcare insurance file, would have been a prima facie substitution of labels. The claimed result would have been the same. MPEP 2111.05.


parse the electronic claim data file to determine the claim transaction, 


(Becerra – [0049] checking the status of an existing claim; [0053] Next, the automated claim processing system 10 creates during the "set up phase" 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This record will be evaluated by the system during the subsequent "risk assessment phase" 80 and "automated loss verification phase" 90 to automatically adjudicate the claim. [0073] The claim processing system 10 shown in FIG. 4 includes a risk assessment process module 82 for conducting risk assessment phase 80 of the underlying process. Associated with risk assessment process module 82 is a model 84 for predicting the relative risk of the beneficial coverage claim being fraudulent or misstated. A set of business rules 84 stored within the system database is used by the system 10 to activate the risk assessment process module utilizing model 82. Also associated with risk assessment process 82 is a risk score table 86 that assigns a numerical risk assessment score to the beneficial coverage contract claim in response to the risk prediction output of model 82. [0074] In the risk assessment phase 80, the information entered during the origination, entitlement, and set-up phases are combined together with other information such as account balance, customer credit score, age, etc. to assess the relative risk of the claim being fraudulent, and assign a risk score. The risk assessment phase 80 of the claim processing system 10 utilizes a tool based upon advanced predictive modeling techniques or enabling the insurance company to assess the relative risk associated with a claim.)


score the claim transaction to determine the score, 


(Becerra – [0073] The claim processing system 10 shown in FIG. 4 includes a risk assessment process module 82 for conducting risk assessment phase 80 of the underlying process. Associated with risk assessment process module 82 is a model 84 for predicting the relative risk of the beneficial coverage claim being fraudulent or misstated. A set of business rules 84 stored within the system database is used by the system 10 to activate the risk assessment process module utilizing model 82. Also 



the score being based on a probability that the claim transaction will be approved; 

(Becerra – [0080] The RAT 36 will preferably include a look-up table that can be utilized by the computer 22 underlying the system 10…Such look-up table might adopt the form of Table 2 in which the relative risk level for a claim is translated into an approximate level of confidence (i.e., proof) that is required by the insurance company or financial institution to approve the claim, given the level of risk associated with that claim.)




Becerra does not explicitly teach the following limitations, however Vieira teaches: 



a claim validation server, the claim validation server comprising a processor and being configured to manage the distributed ledger; 


(Vieira – [0047] In one embodiment, back end 150 may be hosted by one or more server. In one embodiment, back end 150 may be hosted by an organization (e.g., the financial institution with which the consumer has an account), by a third party ( e.g., a separate financial institution, a credit bureau, etc.) etc. [0048] back end 150 may write, or commit, the exposures, improvements, and/or activities to ledger 160, such as a Blockchain ledger. [0067] the back end may calculate a score for the consumer. In one embodiment, the score may be based on the improvements, exposures, and other activities (e.g., credit scores from credit bureaus, etc.). [0071] a distributed ledger system may be used; [0116] The system of the invention or portions of the system of the invention may be in the form of a "processing machine," such as a general purpose computer, for example. As used herein, the term "processing machine" is to be understood to include at least one processor that uses at least one memory. [claim 1] a back end for an organization comprising at least one computer processor receiving a first communication from a first entity comprising a first customer interaction with the first entity;)

Examiner Note:  the back end server is being interpreted as the claim validation server


a [provider] computer client with access to the distributed ledger via the claim validation server, 

(Vieira - [0020] FIG. 1 depicts a system for enhanced organizational transparency using a credit chain according to one embodiment; [0072] In one embodiment, each entity 410 may maintain a copy of distributed ledger 460. For example, entity 4101 may maintain a copy of distributed ledger 4601 . In one embodiment, each entity may further include back end 450 which may write to the respective distributed ledger 460. [Claim 15] at least one computer processor for the lending financial institution writing the smart contract to a ledger as a first block in a linked transaction chain;)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




a first lender computer client with access to the distributed ledger, the first lender computer client being configured to 


(Vieira - [0020] FIG. 1 depicts a system for enhanced organizational transparency using a credit chain according to one embodiment; [0072] In one embodiment, each entity 410 may maintain a copy of distributed ledger 460. For example, entity 4101 may maintain a copy of distributed ledger 4601 . In one embodiment, each entity may further include back end 450 which may write to the respective distributed ledger 460. [Claim 15] at least one computer processor for the lending financial institution writing the smart contract to a ledger as a first block in a linked transaction chain;)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





send a first smart contract data file comprising the first loan transaction to the claim validation server; 


(Vieira – [0014] the at least one computer processor for the lending financial institution writing the smart contract to a ledger as a first block in a linked transaction chain; [0044] Any one or more of entities 110 may submit transactions or be a party to a transaction by way of confirming the existence of an improvement, exposure or activity. For each entity 110 may submit improvements, exposures, and/or activities to back end 150. In one embodiment, each submission may be in the form of a smart contract which may be fully or partially self-executing and/or self-enforcing [0129] the memory might be in the form of a database to hold data. The database might use any desired arrangement of files such as a flat file arrangement or a relational database arrangement [claim 15] a back end for a lending financial institution receiving, from a customer, an identification of a collateral for a loan to purchase the collateral and an identification of an insurer that insures the collateral; at least one computer processor for the lending financial institution generating a smart contract that directs the back end to cause the insurer to pay the financial institution a loan balance for the collateral in response to an insurance claim based on a value for the collateral falling below a predetermined amount;)



a second lender computer client with access to the distributed ledger, the second lender computer client being configured to2 







send a second smart contract data file comprising the second loan transaction to the claim validation server; and 

(Vieira – [0014] the at least one computer processor for the lending financial institution writing the smart contract to a ledger as a first block in a linked transaction chain; [0044] Any one or more of entities 110 may submit transactions or be a party to a transaction each entity 110 may submit improvements, exposures, and/or activities to back end 150. In one embodiment, each submission may be in the form of a smart contract which may be fully or partially self-executing and/or self-enforcing [0129] the memory might be in the form of a database to hold data. The database might use any desired arrangement of files such as a flat file arrangement or a relational database arrangement [claim 15] a back end for a lending financial institution receiving, from a customer, an identification of a collateral for a loan to purchase the collateral and an identification of an insurer that insures the collateral; at least one computer processor for the lending financial institution generating a smart contract that directs the back end to cause the insurer to pay the financial institution a loan balance for the collateral in response to an insurance claim based on a value for the collateral falling below a predetermined amount;)






write the electronic claim data file to the distributed ledger: 


(Vieira – [0048] In one embodiment, back end 150 may write, or commit, the exposures, improvements, and/or activities to ledger 160, such as a Blockchain ledger. [0084] In one embodiment, the customer may submit a claim to the insurance company, and the insurance company may submit the claim to a ledger. This may trigger the execution of the smart contract by the back end, by the ledger, etc.)




write, to the distributed ledger, the claim transaction including the score; 


(Vieira – [0048] In one embodiment, back end 150 may write, or commit, the exposures, improvements, and/or activities to ledger 160, such as a Blockchain ledger. [0058] the activity may be related to an improvement and/or an exposure, as discussed above. In one embodiment, the activity may be based on an external entity score ( e.g., a credit score). [0084] In one embodiment, the customer may submit a claim to the insurance company, and the insurance company may submit the claim to a ledger. This may trigger the execution of the smart contract by the back end, by the ledger, etc.)





receive the first smart contract data file from the first lender computer client, the first smart contract data file comprising a first smart contract associating the claim transaction with the first loan transaction; 


(Vieira – [0014] the at least one computer processor for the lending financial institution writing the smart contract to a ledger as a first block in a linked transaction chain; [0044] Any one or more of entities 110 may submit transactions or be a party to a transaction by way of confirming the existence of an improvement, exposure or activity. For example, if a customer applies for a loan and identifies a bank account or land as collateral, the "counterparty" could validate the existence of the asset. The transaction would not be committed without the validation of the counterparty. [0046] each entity 110 may submit improvements, exposures, and/or activities to back end 150. In one embodiment, each submission may be in the form of a smart contract which may be fully or partially self-executing and/or self-enforcing [0129] the memory might be in the form of a database to hold data. The database might use any desired arrangement of files such as a flat file arrangement or a relational database arrangement [claim 15] a back end for a lending financial institution receiving, from a t least one computer processor for the lending financial institution generating a smart contract that directs the back end to cause the insurer to pay the financial institution a loan balance for the collateral in response to an insurance claim based on a value for the collateral falling below a predetermined amount;)



write the first smart contract to the distributed ledger; 

(Vieira – [0103] the insurance company and/or the lending financial institution may submit the smart contract to the ledger.)



receive a second smart contract data file from the second lender computer client, the second smart contract data file comprising a second smart contract associating the claim transaction with the second loan transaction: 3 

(Vieira – [0014] the at least one computer processor for the lending financial institution writing the smart contract to a ledger as a first block in a linked transaction Any one or more of entities 110 may submit transactions or be a party to a transaction by way of confirming the existence of an improvement, exposure or activity. For example, if a customer applies for a loan and identifies a bank account or land as collateral, the "counterparty" could validate the existence of the asset. The transaction would not be committed without the validation of the counterparty. [0046] each entity 110 may submit improvements, exposures, and/or activities to back end 150. In one embodiment, each submission may be in the form of a smart contract which may be fully or partially self-executing and/or self-enforcing [0129] the memory might be in the form of a database to hold data. The database might use any desired arrangement of files such as a flat file arrangement or a relational database arrangement [claim 15] a back end for a lending financial institution receiving, from a customer, an identification of a collateral for a loan to purchase the collateral and an identification of an insurer that insures the collateral; at least one computer processor for the lending financial institution generating a smart contract that directs the back end to cause the insurer to pay the financial institution a loan balance for the collateral in response to an insurance claim based on a value for the collateral falling below a predetermined amount;)



write the second smart contract to the distributed ledger; 


(Vieira – [0103] the insurance company and/or the lending financial institution may submit the smart contract to the ledger.)



receive a selection of the first smart contract or the second smart contract from the [provider] computer client; and 


(Vieira – [0079] a ledger system and/or smart contracts may be used with financial products (e.g. automobile loans) and insurance products associated with the collateral financed using those financial products; [0097] the customer may select a lending financial institution [0104] the lending financial institution may submit the smart contract to the ledger, and then the insurance company may agree to the smart contract by submitting its approval for the smart contract to the ledger. [0105] the smart contract may be activated once it is accepted by the insurance company. If the insurance company does not accept the smart contract, it may then become inactive, self-destruct, etc.)


execute the selected one of the first or the second smart contract associating the claim transaction and a corresponding one of the first loan transaction or the second loan transaction.


(Vieira - [0084] In one embodiment, the customer may submit a claim to the insurance company, and the insurance company may submit the claim to a ledger. This may trigger the execution of the smart contract by the back end, by the ledger, etc.; [0104] the lending financial institution may submit the smart contract to the ledger, and then the insurance company may agree to the smart contract by submitting its approval for the smart contract to the ledger. [0105] the smart contract may be activated once it is accepted by the insurance company. [claim 15] the insurer writing an insurance claim to the ledger as a second block in the linked transaction chain indicating that the value for the collateral fell below a predetermined amount; and a back end automatically executing the smart contract, whereby the insurer pays the loan balance to the lending financial institution and any balance to the customer.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Vieira in order to provide transparency to all stakeholders that may be involved in decisions involving an individual or entity using a block-chain based ledger and 


Becerra does not explicitly teach the following limitation, however Johnson teaches:

send the claim transaction to the first and second lender computer clients, wherein the first and second lender computer clients are configured to receive and evaluate the claim transaction including 
 


(Johnson – [0024] When a patient seeks healthcare services from a healthcare provider, an estimate 110 is provided to the patient (or to a guarantor of the patient's account) so that an informed decision can be made regarding a course of treatment that includes the cost of that treatment. [0030] prior art systems, where the applicants' data
are loaded into a local system and transmitted to several external loan providers (e.g., banks) for further processing and subsequent transmission of terms back to the local
system [0031] The risk assessment …for various loans from loan providers who have contracted with the healthcare provider (or the third-party provider of the PAWS 160). [0034] The estimate analyzer 120 included in the PAWS 160 is further operable to compare claims data 136 and payments data 138 with a related estimate 110. The claims data 136 include information related to the final charges accrued for a procedure and any related procedure that resulted from the original procedure for which an estimate 110 was generated. [0037] the dashboard UI 180 is also used by an operator to input data ( e.g., patient data 132, insurance data 134, claims data 136, payments data 138)

Examiner Note:  Prior art systems, according to Johnson, allow for claims data to be sent to multiple lenders for evaluation.



determining a discounted value based on the claim transaction;

(Johnson – [0034] The estimate analyzer 120 included in the PAWS 160 is further operable to compare claims data 136 and payments data 138 with a related estimate 110. The claims data 136 include information related to the final charges accrued for a procedure and any related procedure that resulted from the original procedure for which an estimate 110 was generated. For example, the estimate 110 for an examination for a broken arm may have stated that the total cost would be $800, and the patient would bear $400 of that cost (the rest being paid by insurance or discounted), while the claims data 136 indicate that the final charges were actually for $900, of which the patient owes $500, due to the need to retake X-rays and the the cost of the procedure less insurance and any discounts)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Johnson by receiving loan terms from multiple loan providers each time a patient is eligible for a loan related to an insurance claim in order to provide greater flexibility in paying for healthcare services while providers are able to reduce regulatory and accounting burdens associated with patient delinquency [Johnson – 0006, 0030, Fig. 1].

Becerra does not explicitly teach the following limitations, however Davis teaches:

wherein the parsing comprises determining a file format of the electronic claim data file from among multiple file formats and parsing the electronic claim data file in accordance with the determined file format;

(Davis – [0028] The metadata engine 212 is, in some embodiments, responsible for extracting, associating and storing metadata associated with data entering the system 
example, if the metadata engine is configured to target or prefer specific types of geospatial data formats, it may be able to extract a greater breadth or depth of metadata for incoming data of the targeted or preferred types. In some embodiments,
the file type specific metadata may be required by, or relevant to, a standard. One example of such a standard in the geospatial context is ISO 19115, which defines a "best practice" for metadata collection and retention for geospatial data. File formats compliant with the ISO 19115 standard may include metadata required by ISO 19115; in some embodiments, the metadata engine is configured to detect when such standards compliant file formats are uploaded so as to accurately extract and model the additional or required metadata.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Davis in order to manage large data sets and data files using metadata that may be extracted from the data to ease the handling, processing and dissemination of the data [Davis– abstract, 0020].

Claim 3. 


Becerra in combination with the references taught in Claim 1 teach those respective limitations.  Becerra further teaches:


for receiving the electronic claim data file from the provider computer client.  


(Becerra – [0011] the healthcare provider's office electronically create and submit a medical insurance claim to a central processing system. [0043] The automated claim processing system 10 of the present invention is shown in FIG. 1. A customer communication center 12 is operated by an insurance company or financial institution 14 for purposes of interacting with a claimant beneficiary 16 with respect to a claim submitted by the claimant under an insurance policy. The customer communication center 12 has an interface 18 for interacting with the claimant 16, which may comprise a claims representative available by telephone, fax, or mail. Alternatively, such interface 18 may enable the beneficiary to originate or follow up on a claim through self service via an Internet website or an IVR response system. Regardless of who initiates the claim, the claim processing system 10 operates in the same manner. [0044] Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises a general programmable computer 22 having a central processing unit ("CPU") 24; [0053] 



Becerra does not explicitly teach the following limitations, however Davis teaches:


wherein the [claim validation] server comprises a secure file transport protocol server 


(Davis – [0020] The term "data provider" refers to any entity that provides data, including, but not limited to, servers [0036] the file upload UI may facilitate the upload from, e.g., a data provider ( such as the data provider(s) 106, 216…the upload UI may provide guidance or intake for alternate data upload options, such as direct file transfer protocol (FTP)-based submission 308)





Claim 6. 


Becerra in combination with the references taught in Claim 1 teach those respective limitations.  Becerra further teaches:


provider computer client

(Becerra – [0011] the healthcare provider's office electronically create and submit a medical insurance claim to a central processing system. [0043] The automated claim processing system 10 of the present invention is shown in FIG. 1. [0043] The automated claim processing system 10 of the present invention is shown in FIG. 1. A customer communication center 12 is operated by an insurance company or financial institution 14 for purposes of interacting with a claimant beneficiary 16 with respect to a claim Regardless of who initiates the claim, the claim processing system 10 operates in the same manner. [0044] Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises a general programmable computer 22 having a central processing unit ("CPU") 24. [0053] Next, the automated claim processing system 10 creates during the "set up phase" 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This record will be evaluated by the system during the subsequent "risk assessment phase" 80 and "automated loss verification phase" 90 to automatically adjudicate the claim)
 

Becerra does not explicitly teach the following limitations, however Vieira teaches: 

wherein executing the smart contract comprises the claim validation server sending the loan transaction to the [provider] computer client.  





It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Vieira in order to provide transparency to all stakeholders that may be involved in decisions involving an individual or entity using a block-chain based ledger and smart contracts to reduce a consumer’s exposure in the credit chain [Vieira - 0029, 0031].



Claim 8. 


Becerra in combination with the references taught in Claim 1 teach those respective limitations.  Becerra further teaches:



wherein scoring the claim transaction comprises determining the probability of the claim transaction being approved as submitted.  

	
(Becerra – [0073] The claim processing system 10 shown in FIG. 4 includes a risk assessment process module 82 for conducting risk assessment phase 80 of the underlying process. Associated with risk assessment process module 82 is a model 84 for predicting the relative risk of the beneficial coverage claim being fraudulent or misstated. A set of business rules 84 stored within the system database is used by the system 10 to activate the risk assessment process module utilizing model 82. Also associated with risk assessment process 82 is a risk score table 86 that assigns a numerical risk assessment score to the beneficial coverage contract claim in response to the risk prediction output of model 82. (Becerra – [0080] The RAT 36 will preferably include a look-up table that can be utilized by the computer 22 underlying the system 10…Such look-up table might adopt the form of Table 2 in which the relative risk level  level of confidence (i.e., proof) that is required by the insurance company or financial institution to approve the claim, given the level of risk associated with that claim.)






Claim 10. 


Becerra in combination with the references taught in Claim 1 teach those respective limitations.  Becerra does not explicitly teach the following limitations, however Vieira teaches:

wherein the claim validation server manages the distributed ledger.  


(Vieira - [0020] FIG. 1 depicts a system for enhanced organizational transparency using a credit chain according to one embodiment; [0048] back end 150 may write, or commit, the exposures, improvements, and/or activities to ledger 160, such as a Blockchain ledger.)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Vieira in order to provide transparency to all stakeholders that may be involved in decisions involving an individual or entity using a block-chain based ledger and smart contracts to reduce a consumer’s exposure in the credit chain [Vieira - 0029, 0031].


Claim 11. 

Rejected using the same rationale as Claim 1.

Claim 13. 


Becerra in combination with the references taught in Claim 11 teach those respective limitations.  Becerra further teaches: 

receiving, [using a secure file transfer protocol], the electronic claim data file from the provider computer client and 

(Becerra – [0011] the healthcare provider's office electronically create and submit a medical insurance claim to a central processing system. [0043] The automated claim processing system 10 of the present invention is shown in FIG. 1. A customer communication center 12 is operated by an insurance company or financial institution 14 for purposes of interacting with a claimant beneficiary 16 with respect to a claim submitted by the claimant under an insurance policy. The customer communication center 12 has an interface 18 for interacting with the claimant 16, which may comprise a claims representative available by telephone, fax, or mail. Alternatively, such interface 18 may enable the beneficiary to originate or follow up on a claim through self service via an Internet website or an IVR response system. Regardless of who initiates the claim, the claim processing system 10 operates in the same manner.  [0044] Referring to the example embodiment of FIG. 2, the automated claims processing system 10 



Becerra does not explicitly teach the following limitations, however Vieira teaches: 


the smart contract data file from the lender computer client.  

(Vieira – [0014] the at least one computer processor for the lending financial institution writing the smart contract to a ledger as a first block in a linked transaction chain; [0044] Any one or more of entities 110 may submit transactions or be a party to a transaction by way of confirming the existence of an improvement, exposure or activity. For example, if a customer applies for a loan and identifies a bank account or land as collateral, the "counterparty" could validate the existence of the asset. The transaction would not be committed without the validation of the counterparty. [0046] each entity 110 may submit improvements, exposures, and/or activities to back end 150. In one 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Vieira in order to provide transparency to all stakeholders that may be involved in decisions involving an individual or entity using a block-chain based ledger and smart contracts to reduce a consumer’s exposure in the credit chain [Vieira - 0029, 0031].


Becerra does not explicitly teach the following limitations, however Davis teaches:

using a secure file transfer protocol

(Davis – [0020] The term "data provider" refers to any entity that provides data, including, but not limited to, servers [0036] the file upload UI may facilitate the upload from, e.g., a data provider ( such as the data provider(s) 106, 216…the upload UI may provide guidance or intake for alternate data upload options, such as direct file transfer protocol (FTP)-based submission 308)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Davis in order to manage large data sets and data files using metadata that may be extracted from the data to ease the handling, processing and dissemination of the data [Davis– abstract, 0020].


Claim 16. 

Rejected using the same rationale as Claim 6.


Claim 18. 

Rejected using the same rationale as Claim 8.


Claim 20. 

Rejected using the same rationale as Claim 10.



Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra (US 20100145734) in view of Vieira (US 20180047111), and further in view of Johnson (US 20170235901), and further in view of Davis (US 20140181130), and further in view of Diana (US 20130226623).

Claim 4. 



Becerra in combination with the references taught in Claim 1 teach those respective limitations.  Becerra does not explicitly teach the following limitations, however Vieira teaches: 


wherein the processor of the claim validation server is further programmed to 

(Vieira – [0047] In one embodiment, back end 150 may be hosted by one or more server. In one embodiment, back end 150 may be hosted by an organization (e.g., the financial institution with which the consumer has an account), by a third party ( e.g., a separate financial institution, a credit bureau, etc.) etc. [0067] the back end may calculate a score for the consumer. In one embodiment, the score may be based on the improvements, exposures, and other activities ( e.g., credit scores from credit bureaus, etc.). [0116] The system of the invention or portions of the system of the invention may be in the form of a "processing machine," such as a general purpose computer, for example. As used herein, the term "processing machine" is to be understood to include at least one processor that uses at least one memory. [claim 1] a back end for an organization comprising at least one computer processor receiving a first communication from a first entity comprising a first customer interaction with the first entity;)


write the plurality of claim transactions to the distributed ledger.  



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Vieira in order to provide transparency to all stakeholders that may be involved in decisions involving an individual or entity using a block-chain based ledger and smart contracts to reduce a consumer’s exposure in the credit chain [Vieira - 0029, 0031].


Becerra does not explicitly teach the following limitations, however Diana teaches:

parse the electronic claim data file to determine a plurality of claim transactions, score the plurality of claim transactions and 

(Diana – [abstract] extracted claims data from one or more data sources to obtain a consolidated claims record and removing noise from text data of the consolidated claims record to obtain a claim dataset. The claims data comprises a plurality of claims. Further, ascertaining one or more suspicion indicators in the plurality of claims based on an analytical technique.  Further, assigning a score to each of the plurality of claims based on at least one scoring rule.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Diana in order to extract claims data from one or more data sources to obtain a consolidated claims record comprising a plurality of claims and assigning a score to each of the plurality of claims based on at least one scoring rule [Diana - abstract].

Claim 14. 

Rejected using the same rationale as Claim 4.



Claims 7, 9, 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra (US 20100145734) in view of Vieira (US 20180047111), and further in view of Johnson (US 20170235901), and further in view of Davis (US 20140181130), and further in view of Saxena (US 20180165588).



Claim 7. 


Becerra in combination with the references taught in Claim 1 teach those respective limitations.  Becerra does not explicitly teach the following limitations, however Vieira teaches:


wherein the processor of the claim processing server is further programmed to 


(Vieira – [0047] In one embodiment, back end 150 may be hosted by one or more server. In one embodiment, back end 150 may be hosted by an organization (e.g., the 


write the payment transaction to the distributed ledger.  

(Vieira – [0048] In one embodiment, back end 150 may write, or commit, the exposures, improvements, and/or activities to ledger 160, such as a Blockchain ledger. [0084] In one embodiment, the customer may submit a claim to the insurance company, and the insurance company may submit the claim to a ledger. This may trigger the execution of the smart contract by the back end, by the ledger, etc. [0111] The smart contact may also initiate a transaction with a repossession company. This transaction may be submitted to the same or a different ledger)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Vieira in order to provide transparency to all stakeholders that may be involved in decisions involving an individual or entity using a block-chain based ledger and smart contracts to reduce a consumer’s exposure in the credit chain [Vieira - 0029, 0031].

Becerra does not explicitly teach the following limitations, however Saxena teaches:


receive a payment transaction file from a payment computer client, associate the payment transaction file with the smart contract, and 



(Saxena - [0080] In various embodiments, the batch uploading 414 agent is implemented for batch uploading of data to the cognitive platform 310. In these embodiments, the uploaded data may include a single data element, a single data record or file, or a plurality of data records or files. [0134] each transaction record may include data and metadata, such as a block reference identifier (ID) 804, a hash value of 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Saxena in order to perform health-care related cognitive inference and learning operations to derive value from dark data and provide actionable insights when it is combined with readily-available data [Saxena–0001, 0004].


Claim 9. 


Becerra in combination with the references taught in Claim 1 teach those respective limitations.  Becerra further teaches: 

receiving claim transactions from the provider computer client.  

Regardless of who initiates the claim, the claim processing system 10 operates in the same manner.  [0044] Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises a general programmable computer 22 having a central processing unit ("CPU") 24; [0053] Next, the automated claim processing system 10 creates during the "set up phase" 70 a claims record defining the beneficial coverage contract and the relevant information describing the loss event forming the basis for the claim. This record will be evaluated by the system during the subsequent "risk assessment phase" 80 and "automated loss verification phase" 90 to automatically adjudicate the claim)


Becerra does not explicitly teach the following limitations, however Vieira teaches:

wherein the claim validation server further manages a [private] distributed ledger for 


(Vieira - [0020] FIG. 1 depicts a system for enhanced organizational transparency using a credit chain according to one embodiment; [0048] back end 150 may write, or commit, the exposures, improvements, and/or activities to ledger 160, such as a Blockchain ledger.)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Vieira in order to provide transparency to all stakeholders that may be involved in decisions involving an individual or entity using a block-chain based ledger and 

Becerra does not explicitly teach the following limitations, however Saxena teaches:
	
private distributed ledger

(Saxena – [0064] chains may be a public blockchain, a private blockchain, or a combination thereof; [0124] the cognitive platform 704 is implemented to use data associated with one or more blockchains '1'-'n' 716 to perform blockchain-associated
cognitive insight and learning operations. As used herein, a blockchain broadly refers to a decentralized, distributed data structure whose contents are replicated across a number of systems.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Becerra with Saxena in order to perform health-care related cognitive inference and learning operations to derive value from dark data and provide actionable insights when it is combined with readily-available data [Saxena–0001, 0004].

Claim 17. 

Rejected using the same rationale as Claim 7.


Claim 19. 

Rejected using the same rationale as Claim 9.


Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Walzak (US 20140289098) provides systems and methods for assessing a particular loan's financial risk due to process variations that have occurred in the underwriting and closing of the loan, and lenders who conduct quality control reviews and analyses of denied loan applications, as well as investors who wish to determine the regulatory risk associated with a loan, will also find use for the financial risk score generated by the systems and methods of the invention.  

Morgan (US 20140122321) provides systems and methods for validating and matching leads with lending institutions (i.e., lenders) in the context of matching lenders with borrowers seeking vehicle purchase loans or vehicle refinance loans.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695